Citation Nr: 1812527	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-44 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for blood in urine/hematuria, to include as secondary to Agent Orange exposure.  

2. Entitlement to service connection for hypogonadism, to include as secondary to Agent Orange exposure.  

3. Entitlement to a rating in excess of 40 percent for status post laminectomies L4-5.

4. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service connected disabilities for the period prior to November 25, 2004.  





REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, November 2008, October 2009, August 2010, and February 2014 rating decisions of a Department of Veterans Affairs Regional Office (RO).  

In the July 2008 rating decision, the RO denied service connection for hypogonadism.  

In the November 2008 rating decision, the RO continued the 40 percent disability rating for status post laminectomies L4-5 (lower back disability).  

In the October 2009 rating decision, the RO implemented the August 2009 Board decision and granted service connection for PTSD and assigned a disability rating of 30 percent, effective August 2, 2002.  

In the August 2010 rating decision, the RO denied service connection for hematuria.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2011 regarding the issues of entitlement to service connection for hypogonadism and TDIU.  A copy of the transcript has been reviewed and associated with the claims file.  

The issues of entitlement to service connection for hypogonadism, TDIU, and an increased rating for a lower back disability were before the Board in May 2011, at which time they were remanded for additional evidentiary development, including VA examinations.  

In a rating decision dated in February 2014, the RO increased the disability rating for PTSD to 50 percent, effective July 29, 2013, and granted entitlement to a TDIU, effective January 8, 2008.  

In a rating decision dated in November 2015, the RO assigned a disability rating of 50 percent for PTSD, effective August 2, 2002.  

In a March 2016 rating decision, the RO assigned an effective date of November 25, 2004, for a TDIU.  

In a July 2016 decision, the Board denied entitlement to a TDIU prior to November 25, 2004, withdrew an appeal on the issue of service connection for depression and remanded the additional issues for further development, including to obtain VA examinations to assess the etiology of hematuria and hypogonadism and for the RO to issue a Supplemental Statement of the Case (SSOC) and VCAA (Veterans Claims Assistance Act of 2000) notice for the issue of an increased rating for a lower back disability and a Statement of the Case (SOC) for the issue of an increased rating for PTSD from August 2, 2002.  

VA examinations were subsequently performed and in July 2016 VCAA notice was sent to the Veteran.  A SOC and SSOC were issued in July 2017 for the issues of entitlement to service connection for hypogonadism and hematuria and increased ratings for PTSD and a lower back disability.  Accordingly, the Board finds that there has been substantial compliance with the previous remand instructions with regard the issues adjudicated herein.  

The Veteran appealed the Board's denial of entitlement to a TDIU prior to November 25, 2004.  The parties agreed to a Joint Motion for Partial Remand (JMR) that vacated and remanded the issue of entitlement to a TDIU prior to November 25, 2004.  The Court of Appeals for Veterans Claims (CAVC) granted the joint motion in a December 2017 order.  

The Board notes that the issue of whether there was a clear and unmistakable error in the December 1975 rating decision was previously referred by the Board to the RO and adjudicated in a March 2017 rating decision.  The Veteran timely filed a Notice of Disagreement (NOD).  However, to date an SOC has not been issued by the RO.  Accordingly, this issue is not before the Board at the present time.  

The issues of entitlement to service connection for hypogonadism, hematuria, and radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal and homicidal ideations and difficulty in adapting to stressful circumstances.  

2.  Throughout the rating period on appeal, there is no showing of unfavorable ankylosis of his thoracolumbar spine or entire spine.  

3.  Prior to November 25, 2004, the Veteran was not unable to obtain or maintain substantially gainful employment due solely to service connected disabilities and was not employed in a protected work environment.   

CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).  

2.  Throughout the rating period on appeal, the criteria for a rating in excess of 40 percent for status post laminectomies L4-5 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2017).  

3.  The criteria for entitlement to a TDIU were not met prior to November 25, 2004.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  

The claim of entitlement to a higher initial rating for PTSD stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the claim of entitlement to an increased rating for a lower back disability and TDIU, VA notice was provided in March 2008 and July 2016.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Service treatment records are associated with the claims file.  All identified post-service treatment records have been obtained.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in February 2003, December 2008, November 2009, June 2011, July 2013, and August 2016.  The examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For all of the foregoing reasons, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Rating Criteria, Factual Background and Analysis

I.  PTSD

The Veteran's PTSD has been assigned a 50 percent rating, effective August 2, 2002, pursuant to Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 50 percent disability rating will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130 (2016).  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  
However, for cases certified to the Board on or after August 4, 2014, DSM 5 controls.  GAF scores are not considered under DSM 5.   

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126 (a).  

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

In the present case, the Veteran was assessed with PTSD in July 2002.  At that time, he reported problems with anxiety, agoraphobia, isolation, and irritability with low level tolerance for frustration, outbursts of anger, hypervigilance, chronic sleep disturbances, and startled response.  He had a conflict at work with his co-worker.  

Subsequently, the Veteran underwent individual psychotherapy and medication management at the VA for his PTSD symptoms.  

In October 2002, the Veteran reported that he yelled at his supervisor and found himself losing his temper at work.  He was a supervisor previously but asked for a demotion because of stress.  

The Veteran underwent a VA examination in February 2003, at which time he reported symptoms of temper outbursts at work, difficulty sleeping, general irritability, and depression.  A mental status examination revealed his speech as slow and hesitant and his mood as anxious and depressed.  His thought process showed a tendency to go off on tangents.  He denied any suicidal ideations in the prior year but admitted to homicidal ideations.  He admitted that he was close to hitting someone at work or wanting to booby trap their vehicle.  

In August 2004 the Veteran reported that his workplace stress had escalated and he had increased difficulty maintaining emotional equilibrium on the job.  He was assessed with workplace stress, which exacerbated his PTSD symptoms and destabilized the Veteran.  

In December 2004 the Veteran reported that he was doing better after retirement.  

In January 2007 the Veteran had a lapse in drinking and complained that his PTSD symptoms were worsening.  He was awakening and thinking he was in Vietnam.  He was thrown out of church and reported problems with loud sounds and nightmares.  

In February 2008 the Veteran reported that he became overwhelmed by a family gathering.  He reached a breaking point when attempting to negotiate expensive repairs and had to give the telephone to his wife before he blew up.  

The Veteran underwent a VA examination in November 2009.  At that time, he reported that he was not sleeping in the same room as his wife and had outbursts.  He retired because of stress.  A customer called him stupid and he escorted him out and threated to put him through a brick wall if he did not leave.  He reported suicide attempts two years prior when he would drive at high speeds and close his eyes with the hopes of hitting something.  A mental examination revealed his mood as anxious and tense.  He denied hallucinations or illusions.  He had mild problems with attention and concentration, which resulted in mild short term memory problems.  He exhibited hypervigilance.  The examiner indicated that his symptoms mildly to moderately interfered with his employment functioning and mildly interfered with his social functioning.  His PTSD symptoms required continuous medication and there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but he generally satisfactorily functioned in routine behavior, self-care, and normal conversation.  

In February 2010 the Veteran reported a confrontation that he had with a patron at his wife's hairdressing salon.  He was having nightmares, intrusive thoughts, depressed mood and avoiding people and situations at times.  

In April 2013 the Veteran reported that he did not leave the house often and had a feeling of sadness when he was at home during the day.  He had increased irritability.  He was nominated as the Commander of a veteran's service organization.  

The Veteran underwent a VA examination in July 2013, at which time he reported difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  He had anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  He had suicidal and homicidal ideations in the past.  The examiner indicated that his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner concluded that his PTSD symptoms would limit his employment to situations that did not require much interaction with customers due to his irritability and that did not require working in crowded situations due to anxiety.  However, he was able to function at a very high level in his community.  

In February 2014 the Veteran reported that he had thoughts of his own mortality following his brother-in-law's death.  

A vocational assessment was performed in February 2014, at which time the examiner concluded that the Veteran's service connected disorders, in particular his PTSD, compromised any ability to maintain a substantially gainful occupation and he was unemployable dating back to October 2002 when he filed his claim for PTSD and his voluntary demotion at work.  

In June 2016, the Veteran reported that he wished that he could go to sleep and not wake up.  

The Veteran was afforded a VA examination in August 2016.  He reported that he was separated from his wife due to losing his temper from stress of moving.  He had a persistent negative emotional state, irritable behavior and angry outbursts, hypervigilance, and sleep disturbance.  The examiner concluded that his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also indicated that he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and his ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

In December 2016, the Veteran reported thoughts of harming himself during marital strife.  He was a potential current risk of harm to self.  He reported that he thought about hanging himself for one day over a month ago.  

In April 2017, the Veteran reported that he experienced stress when he was a district commander at a veteran's service organization and was no longer the commander of his local chapter.  

After a review of the evidence, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD for the entire rating period on appeal.  From August 2002 to April 2017, the Veteran reported outbursts, irritability, depression, suicidal and homicidal ideations, and losing his temper.  He underwent a vocational assessment in February 2014, which indicated that he was unable to maintain substantial gainful employment, at least in part due to his PTSD symptoms since October 2002.  The evidence reveals that he had occupational and social impairment in most areas due to his suicidal and homicidal ideations and his difficulty in adapting to stressful circumstances, including work or a work like setting.  Such symptoms are contemplated by the 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As such, the Board finds the Veteran's PTSD disability picture more nearly approximates the deficiencies in most areas, i.e., a 70 percent evaluation.  

The Board acknowledges that the Veteran has been active in his community.  However, he reported his difficulty and stress associated with his volunteer position at a veteran's service organization and the totality of the evidence reveals that he is unable to adapt to stressful situations.  

In finding against a 100 percent rating, the evidence throughout this appeal does not demonstrate that the Veteran has total occupational and social impairment.  In this regard, when given psychiatric examinations, the VA examiners did not record gross impairment in thought process or communication, grossly inappropriate behavior, or disorientation to time or place.  Moreover, while suicidal ideation is contemplated by the 70 percent evaluation, the Veteran has not been shown to be in persistent danger of hurting himself or others.  Furthermore, he remains married and active in the community.

To the extent that GAF scores may be deemed relevant for the period prior to DSM-5 taking affect, the Board notes that the reported GAF scores of 55 to 61 are indicative of mild to moderate symptoms.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 70 percent is not warranted.  

In sum, the Board finds that the totality of the evidence shows that the disability picture for the Veteran's PTSD warrants a 70 percent rating, but no higher, for the entire rating period on appeal.  The Board has applied the benefit of the doubt where appropriate.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


II.  Lower Back Disability

The Veteran's lower back disability has been assigned a 40 percent disability rating under Diagnostic Code 5242.  He filed a claim for an increased rating in January 2008.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

The Veteran was afforded a VA examination in December 2008.  At that time he complained of back pain since falling out of a helicopter.  He experienced occasional flares with some radiation of pain into his left leg.  He underwent two laminectomies at L4-5 but indicated that he had little relief from the surgeries on his back.  Range of motion testing revealed flexion to 60 degrees; extension to 10 degrees; lateral flexion to 20 degrees bilaterally; and rotation to 20 degrees bilaterally.  He was assessed with degenerative disc disease and spondylosis in the form of facet arthropathy in the lumbar region.  The examiner indicated that the Veteran had transient radiculopathy in his left leg during flare ups, during which time he could lose an additional 15-20 degrees of forward flexion and 5-10 degrees of extension.  

The Veteran underwent a subsequent VA examination in June 2011.  He reported taking Ibuprofen for pain.  Physical examination revealed a normal gait and no thoracolumbar spine ankylosis.  Range of motion testing revealed flexion to 35 degrees; extension to 15 degrees; left lateral flexion to 10 degrees; left lateral rotation to 15 degrees; right lateral flexion to 15 degrees; and right lateral rotation to 20 degrees.  There was no objective pain following repetitive motion and no additional limitations after three repetitions of range of motion.  He had no documented incapacitating episodes requiring physician prescribed bed rest.  

The Veteran was afforded a VA examination in July 2013.  He reported flare-ups, which impacted prolonged walking, standing, lifting, and bending.  Range of motion testing revealed flexion to 80 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 25 degrees.  He did not exhibit any additional limitation in ROM following repetitive use testing.  He did have functional loss, functional impairment, and/or additional limitation of ROM of the thoracolumbar spine after repetitive use, which included less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing.  He had mild intermittent radiculopathy of his left lower extremity.  

The Veteran underwent another VA examination in August 2016 and the examiner issued an addendum opinion in August 2017.  He reported having a cortisone injection in the back in April 2016 with some improvement and resolved right lower extremity radiculopathy.  He reported no flare-ups of the thoracolumbar spine.  ROM testing revealed flexion to 80 degrees; extension to 30 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral flexion to 20 degrees; and left lateral rotation to 20 degrees.  Pain was noted on examination but did not result in additional functional loss.  There was evidence of pain with weight bearing and passive range of motion.  In the August 2016 opinion there were conflicting opinions regarding whether the Veteran had ankylosis.  However, an April 2017 addendum opinion revealed that the Veteran had no ankylosis of the spine.  

After a review of the evidence, the Board finds that a rating in excess of 
40 percent is not warranted for any portion of the rating period on appeal.  In so finding, the Board finds that the weight of the evidence does not indicate that the Veteran has unfavorable ankylosis of the entire spine or ankylosis of the entire thoracolumbar spine.  In fact, the Veteran's lumbar spine flexion is limited to, at worst, 35 degrees of motion as reflected in the June 2011 VA examination.  Accordingly, the Board finds that a higher disability rating has not been more nearly approximated.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App 202, 206-07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, the evidence does not reveal any additional loss of range of motion beyond 35 degrees.  Notwithstanding, given that the next-higher evaluation is not predicated on a higher degree of loss of motion, but rather on ankylosis (fusion of the joint) of the entire thoracolumbar spine, even if there was additional limitation in motion during flare-ups, such finding would not enable a higher evaluation.  As such, a higher rating is not warranted for any state of the appeal.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  

In light of the above, a disability rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C. § 5107(b).  

The Board notes that the VA examinations reveal that the Veteran had radicular complaints throughout the pertinent time period.  Under the rating criteria for disabilities of the spine, neurological abnormalities are to be considered in claims regarding conditions of the spine and separately rated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  However, a VA examination performed in October 2013 indicated that the Veteran's neuropathy was due to his diabetes mellitus rather than his lumbar spine disability.  Furthermore, the Board notes that the Veteran has been service connected for neuropathy of his lower and upper extremities.  Thus, the Board finds that a separate rating for a neurological abnormality related to his lumbar spine is not warranted here, as such would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

In light of the above, a disability rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C. § 5107(b).  

III.  TDIU

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340  (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. § 4.16 (a).

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment. Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16 (a).  For purposes of 38 C.F.R. § 4.16 (a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  

A protected work environment such as a family business or sheltered workshop could constitute marginal employment such that entitlement to a TDIU would be warranted.  Id.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

If there is only one service connected disability, it must be rated at 60 percent or more; if there are two or more service connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran was awarded TDIU, effective November 25, 2004, and asserts that he is entitled to a TDIU prior to this date.  

The record reflects that the Veteran was employed full time as a postal clerk until November 24, 2004.  

The Veteran underwent a vocational assessment in February 2014.  He indicated that he started out as a letter carrier and was not able to maintain the level of exertion required.  Accordingly, he sought and gained a postal clerk position servicing the public at large.  The examiner indicated that the Veteran was able to work in the past until 2004 when he retired.  The examiner concluded that it was at least as likely as not that a combination of his service connected disabilities, in particular his PTSD and back disability, compromised any ability to maintain a substantially gainful occupation and he was unemployable dating back to October 2002 when he filed his claim for PTSD and his voluntary demotion at work.  

The Veteran's VA treatment record dated in October 2002 indicates that he was once a supervisor at work but asked for a demotion because of stress.  

The Veteran asserts that he is entitled to a TDIU dating back to October 2002 when he filed his claim for PTSD and received a voluntary demotion at work.  Specifically, the JMR remanded the issue for a discussion of whether the Veteran's employment as a postal clerk from October 28, 2002, to November 25, 2004, for the period of his voluntary demotion and his retirement should be considered a protected work environment.  

In Cantrell v. Shulkin, 28 Vet. App. 382 (2017), the Court noted that the VA had not defined the terms "sheltered" or "protected" work environment.  The evidence reveals that the Veteran was voluntary demoted from a supervisor position.  However, there is no indication that he left his position as a postal clerk prior to his retirement.  Notably, the February 2014 vocational assessment indicated that the Veteran worked as a postal clerk servicing the public at large prior to his 2004 retirement.  There is no indication that this voluntary demotion significantly affected the running of the business or the work of other employees or that such accommodations were cumbersome or outside the realm of what the employer would do for, or what was made available to, any employee.  In addition, it is not established that these accommodations limited the Veteran's effectiveness at his job.  While the employer adjusted the Veteran's duties, the employer did not indicate that the Veteran was not performing the job for which he was being paid to perform.  The record shows that he was able to maintain full-time employment well above the poverty level.  In light of these facts, the Board determines that the Veteran's employment as a postal clerk was not in a sheltered or protected work environment.  

Accordingly, the Board finds that the Veteran was not unable to obtain or maintain substantially gainful employment due solely to service connected disabilities prior to November 25, 2015.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C. § 5107(b).  


ORDER

An initial rating of 70 percent for PTSD is granted for the entire period on appeal.  

A rating in excess of 40 percent for a lumbar spine disability is denied.  

Entitlement to TDIU prior to November 25, 2004, is denied.  


REMAND

The Veteran has been assessed with hypogonadism and asserts that it is related to his conceded Agent Orange exposure.  Furthermore, he has been diagnosed with hematuria and his treatment records indicate it may be related to his Agent Orange exposure.  See e.g., 04/26/2007, Medical Treatment Record- Non-Government Facility, p. 9; 09/12/2016, Medical Treatment Record- Non-Government Facility, pp. 45, 56.  

Pursuant to the remand instructions, VA examinations were performed in August 2016.  With regard to the hypogonadism, the examiner indicated that it was less likely than not that it was caused by his Agent Orange exposure in service because it was not a presumptive disease according to the VA.  Notwithstanding the presumptive provision, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  With regard to hematuria, the August 2016 examiner did not discuss any relationship between the Veteran's Agent Orange exposure and hematuria.  

Accordingly, the Board finds the August 2016 VA examinations are insufficient to determine the present claims and a remand is warranted for an addendum opinion to determine the etiology of the Veteran's hypogonadism and hematuria, including whether they are directly related to his Agent Orange exposure.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file, including a copy of this remand, to the August 2016 examiner for an addendum opinion as to the etiology of the Veteran's hypogonadism and hematuria.  (If the examiner is not available the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following question:  is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypogonadism and/or hematuria are etiologically related to and/or had its onset during his period of active service, including his conceded exposure to Agent Orange.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner is instructed not to base his or her opinion solely on the lack of treatment records and to consider the Veteran's lay statements regarding his onset and description of his symptoms of hypogonadism and hematuria.  Furthermore, the examiner is instructed to provide an opinion as to the relationship to conceded Agent Orange exposure regardless of whether hypogonadism and hematuria are listed on VA's presumptive list.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


